Citation Nr: 1027374	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2007, a statement of the 
case was issued in April 2009, and a substantive appeal was 
received in May 2009.

In November 2009, the Veteran testified at a video-conference 
Board hearing; a transcript of this proceeding is associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran contends that she is entitled to 
service connection for a low back disability.  The Board notes 
that during the November 2009 Board hearing, the Veteran's 
representative also argued that there had to be some kind of 
connection between the Veteran's service-connected right leg 
disability and her claimed low back disability.  It would seem 
that a secondary theory of service connection has now been 
raised.

In October 2005, the Veteran underwent a VA fee basis 
examination; however, the examiner did not provide a medical 
nexus opinion.  The Veteran was afforded another VA examination 
in January 2007.  The examiner diagnosed the Veteran with 
posterolateral interbody fusion L5-S1 (2004) without lower 
extremity radiculopathy, in favorable ankylosis across the L5-S1.  
The examiner opined that it was not as least as likely as not 
that the Veteran's current back pain was related to her active 
duty subjective symptoms, given the subjective history, case file 
documentation, and the post-service surgical procedure.  In 
support of her claim, the Veteran submitted a private medical 
opinion in January 2010.  The opinion states that based on a 
review of the Veteran's service medical records it is at least as 
likely as not that the Veteran's current low back condition is 
related to her complaints shown during service.  

In view of the conflicting opinions and in light of the newly 
raised theory of secondary service connection, additional 
development of the medical evidence is appropriate to fully 
assist the Veteran with her claim. 

The Board notes that additional evidence was received since the 
July 2009 supplemental statement of the case.  This evidence will 
undergo preliminary review by the AMC/RO during the course of the 
remand actions directed below.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
orthopedic and neurological examination(s), 
conducted by a medical doctor or doctors, to 
ascertain the nature and etiology of her 
claimed low back disability.  It is 
imperative that the claims folder be reviewed 
in conjunction with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly reported.  
Current low back disability should be clearly 
reported. 

The examiner should respond to the following:

a.  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed low back disability 
is causally related to her active duty 
service or any incident therein?

b.  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed low back disability 
is proximately due to, or caused by, her 
already service-connected compartment 
syndrome, right leg, status post anterior 
and lateral fasciotomy?

c.  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed low back disability 
has been aggravated by her already 
service-connected compartment syndrome, 
right leg, status post anterior and 
lateral fasciotomy?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

2.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report(s) obtained and ensure 
that adequate opinions with rationale have 
been offered.

3.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the AMC/RO should review the evidence 
of record (to include all evidence received 
since the July 2009 supplemental statement of 
the case) and the issue on appeal should be 
readjudicated under both direct and secondary 
theories of service connection.  If the 
benefit sought is not granted, the Veteran 
and her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


